DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on March 12, 2021. Claims 1-20 are pending. Claims 1, 2, 5, 10, 12-14, and 16-20 are amended.

Response to Arguments
Applicant’s arguments, see pages 1-3 of Remarks, filed on March 12, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed in light of Applicant’s arguments presented on March 12, 2021 which have been found persuasive as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167